Case 3:21-cr-00090-VAB Document 4 Filed 06/03/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA CRIMINAL NO. 3:2 GO(VKB )

was

 

Vv. VIOLATION:
18 U.S.C. § 666(a)(1)(A)
ALICIA GARDNER (Theft concerning program receiving
federal funds)
United States District Sux
INFORMATION District of Connecticut
FILEDAT S8RIDGEFORT
The United States Attorney charges: —_ Ar 3.2
Robin 0. Taueora, C ‘Or
COUNT ONE By (
(Theft concerning program receiving federal funds) Deputy Cl fA rk

1. From approximately 2005 through May 2018, the defendant ALICIA
GARDNER (“GARDNER”) was employed by Garden Homes Management Corporation
(“GHMC”). The defendant’s responsibilities with GHMC were to manage three multi-unit
housing complexes, Salem Village I and Salem Village IJ in Brooklyn, Connecticut, and the
St. Mary’s housing complex in East Hartford, Connecticut. Among other things, the
defendant was responsible for collecting and depositing all rental payments and other fees
from tenants, and for paying project-related invoices.

De At times relevant to this Information, Salem Village I and Salem Village II
were owned by the Brooklyn (Connecticut) Elderly Limited Partnership, and the St. Mary’s
housing complex was owned by the St. Mary’s Housing Partnership.

3. Salem Village I and Salem Village II, as well as St. Mary’s, were occupied
principally by elderly and disabled tenants who received rental assistance through the United
States Department of Housing and Urban Development (HUD) and the United States
Department of Agriculture (USDA). During the entire period covered by the Information,

the Brooklyn Elderly Limited Partnership and St. Mary’s Housing Partnership each received

ye
Case 3:21-cr-00090-VAB Document 4 Filed 06/03/21 Page 2 of 3

in excess of $10,000 in federal funds in each one-year period in the form of rental subsidies
for tenants.

4. Beginning at least as early as 2009, and continuing through in or about May
2018, GARDNER stole funds from GHMC, the Brooklyn Elderly Limited Partnership, the
St. Mary’s Housing Partnership, and tenants of Salem Village I and I and the St. Mary’s
housing complex by (i) diverting Salem Village I and IJ tenant rent payments and other fees
into a bank account on which GARDNER was the sole signatory; (ii) using that diverted
money to pay hundreds of thousands of dollars in personal expenses without the permission
of GHMC or Brooklyn Elderly Limited Partnership; (iii) overcharging tenants at Salem
Village I and II for cable fees, and using those overcharges to increase the money available
to be diverted for GARDNER’s personal use; and (iv) diverting cash rent payments from St.
Mary’s tenants for her own personal use without permission of the St. Mary’s Housing
Partnership.

Charged One-Year Period

 

St From on or about June 1, 2017, through May 31, 2018, in the District of
Connecticut and elsewhere, GARDNER, being an agent of the Brooklyn Elderly Limited
Partnership, an organization receiving in the one year period beginning June 1, 2017,
benefits in excess of $10,000 under federal rental assistance provided by the USDA and
HUD, did embezzle, steal, obtain by fraud, intentionally misapply, and otherwise without
authority knowingly convert to her own use property and funds valued at $5,000 or more,
which property and funds were owned by and under the care, custody and control of the

Brooklyn Elderly Limited Partnership.
Case 3:21-cr-00090-VAB Document 4 Filed 06/03/21 Page 3 of 3

All in violation of Title 18, United States Code, Section 666(a)(1)(A).

UNITED STATES OF AMERICA

ZX £64,

LE@NARD C BOYLE
ACTING UNITED STAPLES ATTORNEY

Sst ‘ ()
DAVID E. NOVICK

ASSISTANT UNITED STATES ATTORNEY
